TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00027-CV


Frederic A. Gladle, Appellant

v.


Dustin Leifheit, Samantha Leifheit and Darryl Leifheit, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. D-1-GN-06-003026, HONORABLE GISELSA D. TRIANA, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Frederic A. Gladle has filed for bankruptcy protection (United States
Bankruptcy Court, W.D. Texas, Chapter 13, No. 07-10570-frm).  Accordingly, the appeal is stayed. 
See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file a motion to reinstate upon the
occurrence of an event that would allow the case to proceed.  See Tex. R. App. P. 8.3.  Failure to
notify this Court of a lift of the automatic stay or the termination of the bankruptcy case may result
in the dismissal of the cause for want of prosecution.  See Tex. R. App. P. 42.3(b).

  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed:   May 18, 2007